EXHIBIT 10.32

 

THIS PROMISSORY NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933,
AS AMENDED. NO SALE OR DISPOSITION MAY BE EFFECTED EXCEPT IN COMPLIANCE WITH
RULE 144 UNDER SAID ACT OR AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO
OR AN OPINION OF COUNSEL FOR THE HOLDER SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED UNDER THE ACT OR RECEIPT OF A NO-ACTION LETTER FROM
THE SECURITIES AND EXCHANGE COMMISSION.

 

AMENDED AND CONSOLIDATED CONVERTIBLE PROMISSORY NOTE

 



$2,410,112

 

November 22, 2016

 

 

Costa Mesa, CA



 

For value received, Cerebain Biotech Corp., a Nevada corporation (the
“Company”), promises to pay to Brad Vroom,an individual, or his assigns (the
“Holder”) the principal sum of Two Million Four-Hundred Ten Thousand One Hundred
Twelve Dollars ($2,410,112). The principal hereof and any unpaid accrued
interest thereon shall be due and payable on or before 5:00 p.m., Pacific
Standard Time, on November 21, 2018 (the “Maturity Date”) (unless such payment
date is accelerated as provided in Section 5 hereof). Payment of all amounts due
hereunder shall be made at the address of the Holder provided for in Section 6
hereof. Interest shall accrue on the outstanding principal amount beginning on
December 1, 2016, at the rate of five percent (5%) per annum, compounded
annually based on a 365-day year and shall continue on the outstanding principal
until paid in full.

 

1. HISTORY OF THE NOTE. This Note is an amendment and consolidation of the
following (collectively, the “Original Notes”);

 

  a. The Amended and Consolidated Convertible Promissory Note entered into by
and between the Company and the Holder on or about October 12, 2016, for
$2,310,112; 

  



With the execution of this Note the Company and the Holder acknowledge and agree
that the Original Note is void and unenforceable. With the execution of this
Note, the Holder is loaning the Company an additional $100,000, which brings the
total principal due under this Note to $2,410,112 when combined with the
principal amount due under the Original Note. The Company and Holder hereby
acknowledge that as of October 31, 2016, approximately Seventy-Three Thousand
Dollars ($73,000) interest has accrued on the Original Note and is owed to the
Holder.

 

2. PREPAYMENT. The Company may at any time, upon thirty (30) days written notice
(each a “Prepayment Notice”), prepay all or any part of the principal balance of
this Note, provided that concurrently with each such prepayment the Company
shall pay accrued interest on the principal, if any, prepaid to the date of such
prepayment. Any Prepayment Notice must contain the amount of principal and
interest to be prepaid by the Company. The end of the thirty-day period
following a Prepayment Notice shall be referred to as a “Prepayment Date.” In
the event that the Company sends a Prepayment Notice to Holder, Holder may elect
prior to the Prepayment Date to convert into common stock of the Company
pursuant to Section 3 hereof, all or part of the amount of principal and
interest to be repaid under the Prepayment Notice instead of receiving such
prepayment.

 

3. CONVERSION. The Holder of this Note is en-titled, at its option and subject
to the other terms set forth herein, at any time beginning on the date hereof,
and in whole or in part, to convert the outstanding principal amount of this
Note, or any portion of the principal amount hereof, --and any accrued interest,
into shares of the com-mon stock of the Company. Any amounts the Holder elects
to convert will be converted into common stock at a rate of $0.15 per share. Any
conversion shall be effectuated by giving a written notice (“Notice of
Conversion”) to the Company on the date of conversion, stating therein the
amount of principal and accrued interest due to Holder under this Note being
converted.

 



  1

 



  

Notwithstanding the foregoing, the Holder may not convert any outstanding
amounts due under this Note if at the time of such conversion the amount of
common stock issued for the conversion, when added to other shares of Company
common stock owned by the Holder or which can be acquired by Holder upon
exercise or conversion of any other instrument, would cause the Holder to own
more than nine and nine-tenths percent (9.9%) of the Company’s outstanding
common stock. The restriction described in this paragraph may be revoked upon
sixty-one (61) days prior notice from Holder to the Company.

 

4. CONVERSION PRICE ADJUSTMENTS. In the event the Company should at any time
after the date hereof do either of the following: i) fix a record date for the
effectuation of a split or subdivision of the outstanding common stock of the
Company, or ii) grant the holders of the Company’s common stock a dividend or
other distribution payable in additional shares of common stock or other
securities or rights convertible into additional shares of common stock without
the payment of any consideration by such holder for the additional shares of
common stock (a “Stock Adjustment”), then, as of the record date (or the date of
the Stock Adjustment if no record date is fixed), the conversion price of this
Note shall be appropriately adjusted so that the number of shares of common
stock issuable upon conversion of this Note is adjusted in proportion to such
change in the number of outstanding shares in order to insure such Stock
Adjustment does not decrease the conversion value of this Note.

 

5. PIGGYBACK REGISTRATION RIGHTS. The Company hereby represents and warrants
that if the Company at any time proposes to register any of its securities under
the Act, including under an S-1 Registration Statement or otherwise, it will at
such time give written notice to the Purchaser of its intention so to do. Upon
the written request of Purchaser given within ten (10) days after receipt of any
such notice, the Company will use its best efforts to cause shares of its common
stock underlying the conversion of this Note to be registered under the Act
(with the securities which the Company at the time propose to register). All
expenses incurred by the Company in complying with this Section, including
without limitation all registration and filing fees, listing fees, printing
expenses, fees and disbursements of all independent accountants, or counsel for
the Company and the expense of any special audits incident to or required by any
such registration and the expenses of complying with the securities or blue sky
laws of any jurisdiction shall be paid by the Company.

 

6. DEFAULT. The occurrence of any one of the following events shall constitute
an Event of Default:

 

(a) The non-payment, when due, of any principal or interest pursuant to this
Note;

 

(b) The material breach of any representation or warranty in this Note. In the
event the Holder becomes aware of a breach of this Section 5(b), then provided
such breach is capable of being cured by Company, the Holder shall notify the
Company in writing of such breach and the Company shall have thirty (30)
business days after notice to cure such breach;

 

(c) The breach of any covenant or undertaking, not otherwise provided for in
this Section 5;

 

(d) The commencement by the Company of any voluntary proceeding under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
receivership, dissolution, or liquidation law or statute of any jurisdiction,
whether now or hereafter in effect; or the adjudication of the Company as
insolvent or bankrupt by a decree of a court of competent jurisdiction; or the
petition or application by the Company for, acquiescence in, or consent by the
Company to, the appointment of any receiver or trustee for the Company or for
all or a substantial part of the property of the Company; or the assignment by
the Company for the benefit of creditors; or the written admission of the
Company of its inability to pay its debts as they mature; or

 

(e) The commencement against the Company of any proceeding relating to the
Company under any bankruptcy, reorganization, arrangement, insolvency,
adjustment of debt, receivership, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, provided, however, that
the commencement of such a proceeding shall not constitute an Event of Default
unless the Company consents to the same or admits in writing the material
allegations of same, or said proceeding shall remain undismissed for 20 days; or
the issuance of any order, judgment or decree for the appointment of a receiver
or trustee for the Company or for all or a substantial part of the property of
the Company, which order, judgment or decree remains undismissed for 20 days; or
a warrant of attachment, execution, or similar process shall be issued against
any substantial part of the property of the Company.

 



  2

 



 

Upon the occurrence of any Default or Event of Default, the Holder, may, by
written notice to the Company, declare all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
immediately due and payable, in which event it shall immediately be and become
due and payable, provided that upon the occurrence of an Event of Default as set
forth in paragraph (d) or paragraph (e) hereof, all or any portion of the unpaid
principal amount due to Holder, together with all accrued interest thereon,
shall immediately become due and payable without any such notice. In addition,
in the event of default, the company shall convey and assign to the Holder U.S.
Patent Application No. 13/849,014, derived from Patent Applications No.
12/361,808 and No. 13/309,468, and its foreign counterparts in Europe and Japan,
as described in the Patent License Agreement entered into by the Company on June
10, 2010.

 

7. NOTICES. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 



If to the Company:

 

Cerebain Biotech Corp.

 

 

600 Anton Blvd., Suite 1100

Costa Mesa, CA 92626

Attn: Eric Clemons, President

Facsimile No.:

 

 

 

with a copy to:

 

Law Offices of Craig V. Butler

300 Spectrum Center Drive, Suite 300

Irvine, CA 92618

Attn: Craig V. Butler, Esq.

Facsimile No.: (949) 209-2545

 

 

 

If to Holder:

 

_____________________

 

 

_____________________

 

 

_____________________

 

 

Facsimile No.: __________

 

 

 

 



or at such other address as the Company or Holder may designate by ten (10) days
advance written notice to the other Party hereto.

 

8. GOVERNING LAW; VENUE. The terms of this Note shall be construed in accordance
with the laws of the State of California, as applied to contracts entered into
by California residents within the State of California, and to be performed
entirely within the State of California. The parties agree that any action
brought to enforce the terms of this Note will be brought in the appropriate
federal or state court having jurisdiction over Orange County, California.

 

9.  ATTORNEY’S FEES. In the event the Holder hereof shall refer this Note to an
attorney to enforce the terms hereof, the Company agrees to pay all the costs
and expenses incurred in attempting or effecting the enforcement of the Holder’s
rights, including reasonable attorney’s fees, whether or not suit is instituted.

 

10. CONFORMITY WITH LAW. It is the intention of the Company and of the Holder to
conform strictly to applicable usury and similar laws. Accordingly,
notwithstanding anything to the contrary in this Note, it is agreed that the
aggregate of all charges which constitute interest under applicable usury and
similar laws that are contracted for, chargeable or receivable under or in
respect of this Note, shall under no circumstances exceed the maximum amount of
interest permitted by such laws, and any excess, whether occasioned by
acceleration or maturity of this Note or otherwise, shall be canceled
automatically, and if theretofore paid, shall be either refunded to the Company
or credited on the principal amount of this Note.

 



  3

 



 

11. MODIFICATION; WAIVER. No modification or waiver of any provision of this
Note or consent to departure therefrom shall be effective unless in writing and
approved by the Company and the Holder.

 

IN WITNESS WHEREOF, Company has executed this Amended and Consolidated
Convertible Promissory Note as of the date first written above.

 



 

“Company”

     

 

Cerebain Biotech Corp.,

 

a Nevada corporation

     

 

By:

/s/ Eric Clemons

 

Eric Clemons

 

Its:

President



 





Acknowledged:

   

/s/ Brad Vroom                                         

 

Brad Vroom

 

 



4

